Fourth Court of Appeals
                                       San Antonio, Texas

                                               March 7, 2022

                                           No. 04-22-00135-CV

                              IN RE Victor Hugo GONZALEZ, Relator

                                           Original Proceeding1

                                                  ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On March 4, 2022, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief requesting a stay of the underlying proceedings pending final
resolution of the petition for writ of mandamus. After considering the petition and the record,
this court concludes relator did not show he is entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). An opinion will issue at a
later date.

           Relator’s motion for emergency temporary relief is DENIED AS MOOT.

           It is so ORDERED on March 7, 2022.


                                                           _________________________________
                                                           Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.


                                                           ___________________________________
                                                           MICHAEL A. CRUZ, Clerk of Court

1
This proceeding arises out of Cause No. 19-03-37128-MCV, styled In the Matter of the Marriage of Victor Hugo
Gonzalez and Ana Maria Gonzalez and In the Interest of R.G. and S.A.G., Children, pending in the 293rd Judicial
District Court, Maverick County, Texas, the Honorable Maribel Flores presiding.